UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-8977 Genworth Financial Asset Management Funds (Exact name of registrant as specified in charter) Starr Frohlich, 2300 Contra Costa Blvd., Suite 600, Pleasant Hill, CA 94523 (Address of principal executive offices) (Zip code) Starr Frohlich, 2300 Contra Costa Blvd., Suite 600, Pleasant Hill, CA 94523 (Name and address of agent for service) Registrant's telephone number, including area code: (925) 521-2244 Date of fiscal year end: 09/30 Date of reporting period: 07/01/09 – 06/30/10 Item 1. Proxy Voting Record. Name of Fund: Genworth Financial Contra Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker No proxies voted SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Genworth Financial Asset Management Funds By (Signature and Title)* /s/ Carrie E. Hansen Carrie E. Hansen Principal Executive Officer Date7/27/2010 * Print the name and title of each signing officer under his or her signature.
